Citation Nr: 1235411	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, including service in the Republic of Vietnam.  He died in August 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas RO.  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In February 2011, the Board remanded the matter for further development.  In September 2011 and April 2012, the Board sought VHA advisory medical opinions, which were received in November 2011 and June 2012, respectively.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist in the development of the facts pertinent to this claim.  See 38 C.F.R. § 3.159 (2011).

Upon review of the claims file, there appear to be outstanding private treatment records that are likely pertinent to the matter on appeal.

The Veteran died on August [redacted], 2007.  The death certificate listed the immediate causes of death as anoxic brain damage due to asystolic cardiopulmonary arrest and respiratory failure.  Significant conditions contributing to death but not resulting in the underlying causes were listed as streptococcus viridians endocarditis, renal failure, and diabetes mellitus.

In September 2011, the Board sought a VHA advisory medical opinion from an endocrinologist, based on the appellant's contention that the Veteran had diabetes mellitus type II that contributed to or materially hastened his death.  Such opinion was received and found to be adequate.

In April 2012, however, the Board sought an additional VHA advisory medical opinion from a cardiologist, as the regulations applicable to herbicide exposure had been amended to include additional disabilities, specifically ischemic heart disease.  The Board noted that the Veteran was first diagnosed as having hypertension in approximately 1984, with severe hypertension shown in the treatment records in 1997, at which time narrowing of the fundus was noted.  The Board noted that there were no medical records showing a diagnosis of coronary artery disease, atherosclerotic cardiovascular disease, or a myocardial infarction prior to death, but an August 2007 VA social work report showed that the Veteran's spouse had reported he had had two myocardial infarctions.  The Board also noted that additional evidence in the record showed the Veteran had a cerebrovascular accident several months prior to his death in August 2007.  The Board requested an opinion as to whether it is at least as likely as not that the Veteran manifested ischemic heart disease (including coronary artery disease, atherosclerotic cardiovascular disease, or a myocardial infarction) at any time prior to his death that contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.

In a June 2012 VHA advisory medical opinion, the reviewing cardiologist examined the entire claims file and noted that the Veteran had received a number of medical diagnoses, some of which are substantiated with supportive test results or physical findings in the records while others are not.  The reviewing cardiologist listed a number of "chart-based diagnoses" found in the evidence and opined that none of these conditions directly support a diagnosis of ischemic heart disease, although some of them represent well-validated risk factors for the development of ischemic heart disease, such as smoking and a positive family history.  The reviewing cardiologist found that, although the Veteran possessed multiple risk factors predisposing him to the development of ischemic heart disease, no objective evidence was found in the medical record which supports the diagnosis; the reviewing cardiologist noted that the limited data available (imaging and blood tests) provide evidence against the diagnosis at the time the tests were performed.  The reviewing cardiologist noted based on a review of the final hospitalization records from John Peter Smith Hospital that "we are left with subjective comments in the narrative which point to an in-hospital myocardial infarction, occurring sometime between July 31, 2007 and August [redacted], 2007."  The reviewing cardiologist stated that "what is needed are more complete records from this admission, including 1) a copy of the Cardiology Consultation Report, 2) additional Progress Notes for the patient's prolonged hospitalization, 3) a copy of all cardiac biomarker levels (troponin I and CK-MB) obtained during the patient's hospital stay, and 4) a copy of all ECGs performed during the patient's hospital stay."  The reviewing cardiologist noted that numerous key medical records from the Veteran's July 31, 2007 admission to John Peter Smith Hospital are missing from the materials provided for review, including progress notes, consultation reports, cardiac biomarkers, and electrocardiograms.

In order to form a complete picture of the Veteran's health regarding the relevant disabilities defined as ischemic heart disease, his complete treatment records from John Peter Smith Hospital are necessary.  If existing, such records are likely to contain pertinent information, and therefore must be secured.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release forms, the RO should request the complete clinical records of all treatment the Veteran received from July 31, 2007 to August [redacted], 2007 from John Peter Smith Hospital, including progress notes, consultation reports, cardiac biomarkers, and electrocardiograms.  If such records are unavailable, this must be noted in the claims file.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted (e.g., an additional medical opinion only if additional records are received), the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  If the benefit sought on appeal remains denied, the RO must issue to the appellant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period to respond before the claims file is returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


